Name: Commission Regulation (EEC) No 277/93 of 8 February 1993 derogating from Regulations (EEC) No 2974/92 and (EEC) No 3212/92 concerning the basic and buying-in prices of mandarins and oranges for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 33/59 . 2. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 277/93 of 8 February 1993 derogating from Regulations (EEC) No 2974/92 and (EEC) No 3212/92 concerning the basic and buying-in prices of mandarins and oranges for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, dance with 16 a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Regulation (EEC) No 2240/88, immediate reductions of 17 and 11 % should be made in the basic and buying-in prices for mandarins and oranges respecti ­ vely fixed by Council Regulation (EEC) No 1378/92 f) for the 1992/93 marketing year, notwithstanding the reduc ­ tion due to the agrimonetary changes ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 16 b (4) thereof, Whereas, purusant to Article 3 of Council Regulation (EEC) No 3816/92 of 28 December 1992 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism between Spain and the other Member States and allied measures (9), common basic and buying-in prices shall be applicable in Spain from 1 January 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 3150/91 (3) fixed the intervention thresholds for mandarins and oranges in the 1991 /92 marketing year at 35 800 tonnes and 1 181 800 tonnes respectively ; whereas, on the basis of information received from the Member States in the autumn of 1992, the Commission determined that those thresholds had been exceeded by 59 478 tonnes in the case of mandarins and by 376 862 tonnes in the case of oranges ; whereas, as a consequence, in accordance with the provisions of Article 16 a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 (1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16 b of Regula ­ tion (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 1623/91 (*), and following the monetary realign ­ ment of 13 and 17 September 1992, Commission Regula ­ tions (EEC) No 2974/92 (*) and (EEC) No 3212/92 f) reduced the basic and buying-in prices of mandarins and oranges for the 1992/93 marketing year ; Article 1 Notwithstanding Regulations (EEC) No 2974/92 and (EEC) No 3212/92 and for the period between the entry into force of this Regulation and the end of the 1992/93 marketing year, the basic and buying-in prices for manda ­ rins and oranges fixed by Regulation (EEC) No 1378/92 shall be reduced by 1 7,22 % in the case of mandarins and by 11,24 % in the case of oranges to give the amounts shown in the Annex hereto. Whereas, in the light of corrections transmitted by several Member States, the intervention thresholds for mandarins and oranges were in fact exceeded by 53 230 tonnes and by 448 164 tonnes respectively ; whereas, in order to save the Community unjustified expenditure, and in accor ­ Article 2 (') OJ No L 118, 20. 5. 1972, p. 1 . h OJ No L 180, 1 . 7. 1992, p. 23. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(3) OJ No L 299, 30. 10 . 1991 , p. 27. (4) OJ No L 198, 26. 7. 1988, p. 9 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . (6) OJ No L 299, 15. 10 . 1992, p. 20 . 0 OJ No L 320, 5. 11 . 1992, p. 10. (8) OJ No L 147, 29 . 5. 1992, p . 7. 0 OJ No L 387, 31 . 12. 1992, p . 10. No L 33/6 Official Journal of the European Communities 9 . 2; 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1993. For the Commission Rene STEICHEN Member of the Commission 9. 2. 93 Official Journal of the European Communities No L 33/7 ANNEX BASIC AND BUYING-IN PRICES 1992/93 marketing year MANDARINS For the period 12 to 28 February 1993 (ECU/100 kg net) Basic price Buying-in price February (from 12 to 28) 28,21 17,94 These prices refer to quality I class mandarins, size 54 to 69 millimetres, put up in packings. SWEET ORANGES For the period 12 February to 31 May 1993 (ECU/100 kg net) Baisc price Buying-in price EEC- 10 Spain Portugal EEC- 10 Spain Portugal February (from 12 to 28) 27,80 27,80 24,47 18,07 18,07 15,91 March 29,71 29,71 26,38 18,43 18,43 16,35 April and May 30,34 30,34 27,01 18,68 18,68 16,60 These prices refer to oranges of the varieties Moro, Navel, Navellina, Salustiana, Sanguinello and Valencia late, quality I class, size 67 to 80 millimetres, put up in packings.